Citation Nr: 0730319	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
partial amputation of a left great toe, and, if so, whether 
service connection is warranted.  

2.  Entitlement to service connection for a hip disorder, to 
include as secondary to the residuals of a partial amputation 
of a left great toe.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to the residuals of a partial amputation 
of a left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefits 
sought on appeal.  In the February 2005 rating decision, the 
RO determined that new and material evidence had not been 
submitted sufficient to reopen the claim for entitlement to 
service connection for the residuals of a partial amputation 
of a left great toe.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, that issue on appeal has been 
recharacterized as shown above.  

In April 2006, the veteran presented testimony at a video 
conference hearing conducted at the Wichita RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
hearing is in the veteran's claims folder.  

The issues of entitlement to service connection for the 
residuals of a partial amputation of a left great toe, a hip 
disorder, and a back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In April 1991, the RO denied the claim for service 
connection for the residuals of a partial amputation of a 
left great toe.  The veteran was notified of that decision, 
but did not initiate an appeal.

2.  Some of the evidence received since 1991 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for the 
residuals of a partial amputation of a left great toe. 


CONCLUSIONS OF LAW

1.  The April 1991 RO rating decision that denied service 
connection for the residuals of a partial amputation of a 
left great toe is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for the residuals of a partial 
amputation of a left great toe is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the petition to reopen for 
entitlement to service connection for the residuals of a 
partial amputation of a left great toe, which is remanded for 
adjudication on the merits in the first instance by the RO as 
discussed below.  As the determination below represents a 
grant of the petition, a detailed discussion of the impact of 
the VCAA on this appeal is not necessary.  In view of the 
outcome, any deficiencies in such notice or assistance have 
not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

1.  Residuals of a partial amputation of a left great toe

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An April 1991 RO decision denied service connection for the 
residuals of a partial amputation of a left great toe because 
the evidence did not show that his military service 
aggravated his pre-existing left great toe amputation.  It 
was noted that the veteran had an amputation of his distal 
phalanx of the left great toe in the 1950s.  The service 
medical record findings, January 1990 report from Dr. G.W.H., 
and February 1991 VA examination pertaining to the left great 
toe amputation were reviewed and it was concluded that the 
veteran's left great toe had not been shown to have been 
materially aggravated by routine military service.  Because 
the veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final April 1991 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final April 1991 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the April 1991 decision includes, but is not 
limited to, an October 1993 private treatment report with an 
illegible signature; private treatment records dated from 
1979 to 2004 from Dr. J.S.S.; a May 2004 letter from C.W., a 
registered nurse who worked with Dr. G.W.H., who opined that 
the veteran's foot condition was aggravated by his military 
service; VA treatment entries dated from September 2003 and 
September 2004; and statements and testimony from the 
veteran.  

As noted, the veteran's claim was previously denied because 
the partial amputation of his left great toe preexisted 
service and it was not shown to have been materially 
aggravated by routine military service.  In particular, the 
veteran has now provided a private medical opinion from 
registered nurse C.W. who stated that the veteran was treated 
for painful calluses and foot pain due to bones dropping down 
in the metatarsal area of his left foot in 1967, which she 
opined was brought on by his vigorous training while in the 
military.  Obviously, this evidence is new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the private medical 
opinion raises a reasonable possibility of substantiating the 
claim.  Justus, 3 Vet. App. at 513.  For these reasons, the 
Board finds that the additional evidence received since April 
1991 warrants a reopening of the veteran's claim of service 
connection for the residuals of a partial amputation of a 
left great toe, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
the residuals of a partial amputation of a left great toe, is 
reopened.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim for entitlement to service 
connection for the residuals of a partial amputation of a 
left great toe to ensure that the veteran has been afforded 
every possible consideration of his claim.

Because the veteran's petition to reopen this claim was 
denied in the February 2005 RO decision and June 2005 
statement of the case (SOC), the claim has not yet been 
adjudicated by the RO on the merits.  The RO must be given 
the opportunity to consider this issue in the first instance 
to ensure that the veteran is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-93 (1993).

The RO has obtained the veteran's medical records from the VA 
Medical Center at Topeka dated from September 2003 to 
September 2004, but the veteran testified during his April 
2006 hearing that he began receiving treatment at that 
facility beginning in the 1970s.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, requests for additional VA medical 
records must be made since it appears the evidence is not 
currently complete.

At the April 2006 hearing, the veteran indicated that he had 
been receiving disability benefits from the Social Security 
Administration (SSA) for his foot and hip since approximately 
1996.  The U.S. Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under 
the circumstances presented here, the RO should request the 
veteran's SSA medical records.

The veteran also testified that he saw Dr. G.W.H. beginning 
in service in approximately 1967 until about eight or nine 
years after service.  However, C.W., the registered nurse who 
stated she worked with Dr. G.W.H., informed VA in a May 2004 
letter that Dr. G.W.H. was now deceased and the veteran's 
treatment records were no longer available.  As such, 
attempts to obtain Dr. G.W.H.'s records would serve no useful 
purpose at this point and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board concludes VA has a further duty to assist the 
veteran by providing a VA examination with a medical opinion 
as to whether the residuals of a partial amputation of a left 
great toe were aggravated by his military service.  As noted 
above, a private registered nurse has opined that the 
veteran's foot problems were the result of his vigorous 
training in service.  The last VA examination was in February 
1991, approximately 16 years ago.  Considering the length of 
time that has passed, the potential for evidence 
contemporaneous with service to be obtained on remand, and 
the May 2004 private opinion that supports the veteran's 
claim, it is reasonable to obtain another opinion as to 
whether the residuals of a partial amputation of a left great 
toe were aggravated by military service.  

Additionally, as noted in the introduction, the issues of 
entitlement to service connection for hip and back disorders 
were claimed as secondary to the veteran's residuals of a 
partial amputation of a left great toe, and therefore, the 
outcome of the veteran's claim of entitlement to service 
connection for the residuals of a partial amputation of a 
left great toe could affect such pending claims.  Therefore, 
the claims are inextricably intertwined and, before the 
issues of entitlement to service connection for a hip 
disorder and a back disorder can be addressed on appeal, the 
veteran's claim of entitlement to service connection for the 
residuals of a partial amputation of a left great toe must be 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Topeka for 
treatment for foot, back, and hip problems 
from 1970 to September 2003 and from 
September 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if any records 
are not available.

2.  Request SSA records pertaining to 
foot, hip, and any back problems since 
approximately 1996, including a copy of 
the decision granting Social Security 
disability benefits, and the supporting 
medical documents on which the decision 
was based.  Please document all efforts to 
obtain these records, and the SSA must 
provide a negative response if any records 
are not available.

3.  After obtaining the above-referenced 
VA records and SSA records, to the extent 
available, the veteran should be afforded 
a VA examination by a physician with the 
appropriate expertise for the purpose of 
determining whether his residuals of a 
partial amputation of a left great toe 
were aggravated by his military service.  
The examiner should acknowledge that the 
complete claims file, including all 
service medical records as well as post- 
service medical evidence, to specifically 
include C.W.'s May 2004 letter, has been 
reviewed.  

The examiner should identify and diagnose 
all current residuals of the partial 
amputation of a left great toe and render 
an opinion as to whether it is clear that 
the veteran's residuals of a partial 
amputation of a left great toe were not 
aggravated (increased in severity) by his 
military service. 

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
directives of this remand relevant to this 
claim have been completed, the RO/AMC 
should readjudicate the claim for 
entitlement to service connection for the 
residuals of a partial amputation of a 
left great toe on the merits. If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  

5.  Then, depending on the outcome of the 
claim for service connection for the 
residuals of a partial amputation of a 
left great toe is granted, the RO/AMC 
should either undertake additional 
development in connection with his claims 
for entitlement to secondary service 
connection for a hip disorder and back 
disorder or readjudicate the claims.  If 
such action does not resolve the claims, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that his cooperation in VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claim(s).  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


